Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Arjuna Rajasingham on 2/4/2022.

The application has been amended as follows: 

Claim 1, Lines 1-18: “, wherein said child…lateral” has been changed to -- configured to restrain an occupant, said child restraint seat is attached to a vehicle seat, said child restraint seat comprising:
a base;
an attachment mechanism at a lower edge of said base configured to attach the seat directly to the vehicle;
a contiguous unitary support shell with a back and a bottom mounted within said base configured to support the occupant;
a child seat harness attached to said support shell and configured to restrain the occupant;
wherein said harness is vertically adjustable with a sliding mechanism in a substantially vertical direction;
wherein said unitary shell provides support for bearing a load along said child seat harness;
an upper assembly comprising a headrest and a shoulder guard, said upper assembly being connected to the back of said support shell and configured to slide in a substantially vertical direction relative to the back of the support shell to adjust a height of said upper assembly;


Claim 10, Lines 1-14: “in a vehicle…their lengths” has been changed to --configured to restrain an occupant, said child restraint seat is attached to a vehicle seat, said child restraint seat comprising:
a base;
an attachment mechanism at a lower edge of said base configured to attach the seat directly to the vehicle;
a contiguous unitary support shell with a back and a bottom mounted within said base configured to support the occupant;
a child seat harness attached to said support shell and configured to restrain the occupant, 
wherein said harness is vertically adjustable with a sliding mechanism in a substantially vertical direction 
wherein said unitary shell provides support for bearing a load along said harness; 
an upper assembly comprising a headrest with left and right elements configured to be on either side of the occupant head for the protection of the occupant head said upper assembly being connected to the back of said support shell and configured to slide in a substantially vertical direction relative to the back of the support shell to adjust the height of said assembly;
aircushions with vents, adapted to cushion the head of the occupant ahead of impact with vents configured to exhaust to enable compression upon initial loading, and compress in a controlled manner during inertial loading of the occupant head during side impact 
wherein said aircushions are constructed of flexible skins and comprise one or more elongated sections that are filled with porous material and wherein said vents are placed towards one or both of: the rear of the air cushions and the back of the air cushion with regard to the orientation of the seat, said aircushions having a differential inflation level of along their lengths such that an edge of the aircushion located at a front of the seat will evacuate last so that the aircushions are configured to ensconce an occupants head and a center, a rear, or a lower part of the air cushions evacuate first--.

Claims 11 and 12 have been rejoined.
Claim 11, Lines 2-3 have been deleted.

Claim 13, Lines 3-5: “comprise…occupant” has been changed to --comprising a left and a right lateral support element which curves inwardly at its front ends defining a space substantially more than a width of a space defined inside the headrest, configured to be proximate the occupant shoulder to confine and thereby ensconce and provide forward and lateral support of shoulders of the occupant--.

Claim 16, Lines 1-11: “seat, wherein…lateral” has been changed to --configured to restrain an occupant, and said child restraint seat is attached to a vehicle seat, said child restraint seat comprising:
a base;
an attachment mechanism at a lower edge of said base configured to attach the seat directly to the vehicle;
a contiguous unitary support shell with a back and a bottom mounted within said base configured to support the occupant;
a child seat harness attached to said support shell and configured to restrain the occupant;
wherein said harness is vertically adjustable with a sliding mechanism in a substantially vertical direction;
wherein said unitary shell provides support for bearing a load along said child seat harness;
an upper assembly comprising a shoulder guard, said upper assembly being connected to the back of said support shell and configured to slide in a substantially vertical direction relative to the back of the support shell to adjust a height of said upper assembly;
said shoulder guard comprising a left and a right lateral support element which curves inwardly at is front ends defining a space substantially more than a width of the headrest configured to be proximate the occupant shoulder to confine and thereby ensconce and provide forward and lateral--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/3/2022